              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
              CRIMINAL CASE NO. 1:00-cr-00069-MR-5


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                     ORDER
                                )
AMOS JUNIOR SCOTT,              )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Defendant’s Motion for

Compassionate Release [Doc. 207]; the Government’s Response to

Defendant’s Motion for Compassionate Release [Doc. 213]; and the

Government’s Motion for Leave to File Response under Seal [Doc. 214].

I.    BACKGROUND

      In January 2001, the Defendant Amos Junior Scott was found guilty by

a jury of one count of conspiracy to possess with intent to distribute at least

five kilograms of powder cocaine, in violation of 21 U.S.C. §§ 841 and 846.

[Doc. 80: Jury Verdict]. In light of the Defendant’s prior convictions for

controlled substance offenses, the Government filed a Notice pursuant to 21

U.S.C. § 851. [Doc. 7: Information]. The Defendant thus faced a minimum




       Case 1:00-cr-00069-MR Document 220 Filed 07/26/21 Page 1 of 14
of twenty years’ imprisonment and a maximum of life. See 21 U.S.C. §§

841(b)(1)(A) and 851.

         At sentencing, the Court found the Defendant to be responsible for at

least five kilograms but less than 15 kilograms of powder cocaine. [Doc. 111:

Judgment at 7, 9]. The Defendant was found to be a career offender, with a

Guidelines range of 360 months to life. [Doc. 189: PSR at ¶ 52]. The Court

sentenced him to a term of life imprisonment. [Doc. 111: Judgment at 2].

The Defendant is currently housed at FCI Butner Medium II with no projected

release date due to his life sentence.1

         The Defendant now moves the Court for a compassionate release.

[Doc. 207].         The Court directed the Government to respond to the

Defendant’s motion.            [Text-Only Order dated Feb. 22, 2021].                The

Government filed its Response on March 22, 2021.                       [Doc. 213].   The

Defendant thereafter filed a Reply. [Doc. 217].

II.      DISCUSSION

         A.     Motion for Compassionate Release

         Section 3582(c)(1)(A), as amended by The First Step Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018), permits a defendant


1   See https://www.bop.gov/inmateloc/ (last visited July 22, 2021).

                                              2



          Case 1:00-cr-00069-MR Document 220 Filed 07/26/21 Page 2 of 14
to seek a modification of his sentence for “extraordinary and compelling

reasons,” if the defendant has “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.”      18 U.S.C. §

3582(c)(1)(A). Here, the Government concedes that the Defendant has

sufficiently exhausted his administrative remedies with BOP by requesting

compassionate release from the Warden. [Doc. 213 at 3]. Accordingly, the

Court will proceed to address the merits of the Defendant’s compassionate

release request.

      As is relevant here, the Court may reduce a defendant’s sentence

under 18 U.S.C. § 3582(c)(1)(A)(i) for “extraordinary and compelling reasons

if “such reduction is consistent with applicable policy statements issued by

the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The Court must

also consider the factors set forth in 18 U.S.C. § 3553(a), to the extent that

such factors are applicable. Id.

      Section 1B1.13 of the United States Sentencing Guidelines sets forth

the Sentencing Commission’s policy statement applicable to compassionate

release reductions.   See U.S.S.G. § 1B1.13.       As is relevant here, the


                                      3



       Case 1:00-cr-00069-MR Document 220 Filed 07/26/21 Page 3 of 14
application note to § 1B1.13 specifies the types of medical conditions that

qualify as “extraordinary and compelling reasons.” First, that standard is met

if the defendant is “suffering from a terminal illness,” such as “metastatic

solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage organ

disease, [or] advanced dementia.” U.S.S.G. § 1B1.13, cmt. n.1(A)(i).

Second, the standard is met if the defendant is:

           (I) suffering from a serious physical or medical
           condition,

           (II) suffering from a serious functional or cognitive
           impairment, or

           (III) experiencing deteriorating physical or mental
           health because of the aging process,

           that substantially diminishes the ability of the
           defendant to provide self-care within the environment
           of a correctional facility and from which he or she is
           not expected to recover.

U.S.S.G. § 1B1.13, cmt. n.1(A)(ii). This policy statement, however, was

adopted before the First Step Act, and the Sentencing Commission has not

updated the policy statement to account for the fact that defendants are now

permitted to file their own motions for compassionate release. In light of

these circumstances, the Fourth Circuit Court of Appeals has held that §

1B1.13 is no longer an “applicable” policy statement that constrains the


                                      4



       Case 1:00-cr-00069-MR Document 220 Filed 07/26/21 Page 4 of 14
discretion of the district courts in finding that “extraordinary and compelling

reasons” exists to warrant a reduction in sentence. See United States v.

McCoy, 981 F.3d 271, 282 (4th Cir. 2020) (“By its plain terms, . . . § 1B1.13

does not apply to defendant-filed motions under § 3582(c)(1)(A)”). Thus, this

Court is “empowered . . . to consider any extraordinary and compelling

reason for release that a defendant might raise.” Id. at 284 (quoting United

States v. Zullo, 976 F.3d 228, 230 (2d Cir. 2020)). Nevertheless, the Court

recognized, that the policy statement “remains helpful guidance even when

motions are filed by defendants.” Id. at 282 n.7.

      Here, the Defendant argues that extraordinary and compelling reasons

exist for a compassionate release on three grounds: (1) that he was

erroneously classified as a career offender, and that if he were sentenced

today, he would not have been sentenced as severely; (2) that he suffers

from a number of chronic health conditions which increase his risk of serious

illness or death from COVID-19; and (3) that he “has compiled a remarkable

record of rehabilitation” in prison, thereby demonstrating that he would not

be a danger to the public if released. [Doc. 207 at 1-2]. The Court will

address each of these grounds in turn.




                                      5



       Case 1:00-cr-00069-MR Document 220 Filed 07/26/21 Page 5 of 14
      The Defendant first argues that he was erroneously classified as a

career offender. [Doc. 207 at 1]. He further contends that the penalty range

for his offense of conviction was recently reduced by the First Step Act. [Id.

at 1]. Ultimately, he argues that if he were sentenced today, his advisory

guideline range would be 292-365 months, rather than 360-life. [See id. at

5].

      The Fourth Circuit recognized in McCoy that a district court may find

extraordinary and compelling reasons for a sentence reduction where the

original sentence was based on laws that have been substantially revised in

the intervening years, such that the prisoner is stuck serving far more time

than he could possibly receive if he were to be resentenced today. See

McCoy, 981 F.3d at 285 (affirming district court’s grant of compassionate

release where, due to the now-outdated “stacking” rule, prisoners convicted

of multiple Section 924(c) offenses at the same time were serving sentences

30 years longer than they could possibly receive under current law).

However, the Defendant does not present such a case here.

      The Defendant was determined at the time of sentencing to be a career

offender. As the Court recently explained in denying the Defendant’s motion

to vacate pursuant to 28 U.S.C. § 2255, that conclusion was correct then and


                                      6



       Case 1:00-cr-00069-MR Document 220 Filed 07/26/21 Page 6 of 14
remains correct today. [See Civil Case No. 1:19-cv-00305-MR, Doc. 8 at 6-

13]. Further, the Defendant was convicted of participating in a conspiracy to

possess with the intent to distribute more than five kilograms of powder

cocaine. That offense still carries a maximum penalty of life imprisonment.

See 21 U.S.C. § 841(b)(1)(A)(ii). A career offender convicted of an offense

with a statutory maximum of life imprisonment is classified at offense level

372 under the guidelines, with a criminal history category of VI. See U.S.S.G.

§ 4B1.1(b)(1).

      The Defendant also argues that § 401 of the First Step Act provides

him relief. While that section may have changed his mandatory minimum

sentence, that minimum was not implicated in his sentencing. As such, this

matter is entirely unlike McCoy where the defendant was sentenced to the

“stacked” mandatory minimum, which minimum was then reduced by two

thirds. That change was held to be “extraordinary and compelling”. The

Defendant herein, however, was sentenced based on his criminal history



2 Admittedly, the drug quantity table in U.S.S.G. § 2D1.1(c) has changed, such that the
5-15 kilograms of cocaine for which the Defendant was found to be personally responsible
would now produce a base offense level of 30, rather than the 36 cited in the Presentence
Investigation Report. [See Doc. 189: PSR at ¶ 15]. The Defendant’s adjusted offense
level, without reference to the career offender provisions, would be 32, not 38. But
because the Defendant is a career offender, the higher offense level of 37 applies. See
U.S.S.G. § 4B1.1(b).

                                           7



        Case 1:00-cr-00069-MR Document 220 Filed 07/26/21 Page 7 of 14
(career offender predicates) and the prodigious quantity of powder cocaine

for which he was found responsible. The mandatory minimum sentence had

nothing to do with it.

      In short, while there have been changes in the law since the time that

the Defendant was sentenced, they have no effect on his case. There is

nothing “extraordinary and compelling” about a career offender whose

offense of conviction produces a guideline range of 360-life having been

incarcerated for approximately 19 years. Accordingly, the Court finds the

Defendant’s first argument to be without merit.

      Next, the Defendant argues that he has a number of medical

conditions—including, obesity, hypertension, cardiovascular disease, and

high cholesterol—that place him at an increased risk of serious illness or

death from COVID-19. [Doc. 207 at 13]. He further contends that the BOP

is failing to control the spread of the virus or to protect the health and safety

of its inmates within Butner. [Id. at 12-16].

      While the Defendant expresses concern that he is particularly

susceptible to severe illness or death if he were to contract COVID-19, the

medical records submitted by the Government indicate that the Defendant

actually contracted the coronavirus in February 2021, was asymptomatic,


                                       8



       Case 1:00-cr-00069-MR Document 220 Filed 07/26/21 Page 8 of 14
and apparently recovered without any noted long-term effects. [Doc. 213-2

4; Doc. 213-3 at 2-6].

      Further, despite the Defendant’s argument to the contrary, the Court

finds that the Federal Bureau of Prisons (“BOP”) has taken significant

measures to protect the health of its inmates. See United States v. Johnson,

No. 1:19-cr-00020-MR-WCM, 2020 WL 7646809, at *2-3 (W.D.N.C. Dec. 23,

2020) (Reidinger, C.J.). In addition to these measures, BOP has begun the

process of vaccinating inmates, which will offer inmates further protection

from the virus. Taken together, these measures are designed to mitigate

sharply the risks of COVID-19 transmission in BOP institutions while allowing

BOP to continue to fulfill its mandate of incarcerating those persons

sentenced or detained based on judicial orders.3 Given BOP’s efforts, the

fact that the Defendant faces a potential risk of contracting the virus while

incarcerated, without more, is not sufficient to justify the relief he requests.

United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he mere

existence of COVID-19 in society and the possibility that it may spread to a




3 The effects of these mitigation efforts in evident in the fact that FCI Butner Medium II
has had a total of 399 coronavirus cases among its inmate population and three deaths,
but currently has only one positive case among its inmate population.                 See
https://www.bop.gov/coronavirus/ (last visited July 22, 2021).

                                            9



        Case 1:00-cr-00069-MR Document 220 Filed 07/26/21 Page 9 of 14
particular prison alone cannot independently justify compassionate release,

especially considering BOP's statutory role, and its extensive and

professional efforts to curtail the virus's spread.”).

      The third reason cited by the Defendant for his compassionate release

request is his rehabilitation while in prison. It is clear that the Defendant has

made significant efforts to rehabilitate himself while incarcerated, including

earning several degrees and working as a paralegal. While his efforts are

certainly commendable, the law is clear that “[r]ehabilitation of the defendant

alone shall not be considered an extraordinary and compelling reason” to

justify compassionate release. 28 U.S.C. § 994(t). Thus, the Defendant’s

rehabilitation, without more, is insufficient to warrant the extraordinary relief

sought.

      Even if the Defendant could establish an extraordinary and compelling

reason for his release, this Court still must consider the § 3553(a) factors, as

“applicable,” as part of its analysis of determining whether a sentence

reduction is warranted. See § 3582(c)(1)(A); United States v. Chambliss,

948 F.3d 691, 694 (5th Cir. 2020).

      Here, the Defendant’s crime was extremely serious. The Defendant

pled guilty to participating in a conspiracy to distribute a significant amount


                                        10



       Case 1:00-cr-00069-MR Document 220 Filed 07/26/21 Page 10 of 14
of cocaine. The Court found that the Defendant sold, purchased, and/or

possessed between five and fifteen kilograms of cocaine throughout the

course of the conspiracy. [Doc. 111: Judgment at 9]. During the course of

their investigation, law enforcement officers discovered that the Defendant

was cooking crack cocaine and trafficking MDMA and played a leadership

role within the conspiracy.     [Doc. 189: PSR at ¶ 9].       Additionally, the

Defendant had a significant criminal history, including convictions for assault

with a deadly weapon, carrying a concealed weapon, and possession of rock

cocaine, which warranted the Court designating him as a career offender.

[Id. at ¶¶ 29-33]. In light of the seriousness of the offense of conviction, and

the Defendant’s career offender status, analysis of the relevant § 3553(a)

sentencing factors—including the need for the sentence to reflect the true

extent and seriousness of the Defendant’s offense, to promote respect for

the law, to provide just punishment, to afford adequate deterrence, and to

protect the public from the Defendant’s further crimes—leads the Court to

conclude that the pronounced sentence of life imprisonment continues to be

appropriate.

      In sum, the Court finds that there are no “extraordinary and compelling

reasons” for the Defendant’s release and that analysis of the relevant §


                                      11



      Case 1:00-cr-00069-MR Document 220 Filed 07/26/21 Page 11 of 14
3553(a) factors continue to weigh in favor of his continued incarceration.

Accordingly, the Defendant’s Motion for Compassionate Release is denied.

     B.    Motion to Seal

     The Government moves the Court for leave to file under permanent

seal its Response and the accompanying exhibits. [Doc. 214]. For grounds,

the Government states that two of the exhibits submitted are the Defendant’s

health chart and his BOP medical records, and that those records are

referenced in the Government’s Response. [Doc. 215]. The Government

has submitted a redacted version of its filing [Doc. 213], in addition to the

sealed version.

     Before sealing a court document, the Court must “(1) provide public

notice of the request to seal and allow interested parties a reasonable

opportunity to object, (2) consider less drastic alternatives to sealing the

documents, and (3) provide specific reasons and factual findings supporting

its decision to seal the documents and for rejecting the alternatives.”

Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000). In the present

case, the public has been provided with adequate notice and an opportunity

to object to the Government’s motion. The Government filed its motion on

March 22, 2021, and such motion has been accessible to the public through


                                     12



      Case 1:00-cr-00069-MR Document 220 Filed 07/26/21 Page 12 of 14
the Court’s electronic case filing system since that time.       Further, the

Government has demonstrated that the subject medical records set forth in

Doc. 215-2 and Doc. 215-3 contain sensitive information concerning the

Defendant and that the public’s right of access to such information is

substantially outweighed by the Defendant’s competing interest in protecting

the details of such information. See United States v. Harris, 890 F.3d 480,

492 (4th Cir. 2018). Finally, having considered less drastic alternatives to

sealing the documents, the Court concludes that sealing of these medical

records is necessary to protect the Defendant’s privacy interests.

Accordingly, the Court will direct that Government’s Exhibits 2 and 3 [Doc.

215-2, 215-3] shall remain under seal until further Order of this Court.

      Other than briefly mentioning the medical conditions which the

Defendant constitute extraordinary and compelling reasons for this release,

the Government’s Response does not discuss the Defendant’s medical

records in any great detail. Further, Government’s Exhibit 1 contains public

data regarding the Defendant’s incarceration.        Accordingly, the Court

concludes that the Government’s Response [Doc. 215] and Government’s

Exhibit 1 [Doc. 215-1] need not be filed under seal. These documents are

already set forth in the public record as Doc. 213 and Doc. 213-1,


                                      13



      Case 1:00-cr-00069-MR Document 220 Filed 07/26/21 Page 13 of 14
respectively. As such, the Court will direct the Clerk to remove Doc. 215 and

Doc. 215-1 as duplicative.

     IT IS, THEREFORE, ORDERED that the Defendant’s Motion for

Compassionate Release [Doc. 207] is DENIED.

     IT IS FURTHER ORDERED that the Government’s Motion for Leave

to File Response under Seal [Doc. 214] is GRANTED IN PART and DENIED

IN PART as follows.      The medical records submitted in support of the

Government’s Response [Docs. 215-2, 215-3] shall remain under seal until

further Order of the Court. The Government’s Response [Doc. 215] and

Exhibit 1 to the Government’s Response [Doc. 215-1] need not be sealed

and are duplicative of the Government’s previous filings [Docs. 213, 213-1];

accordingly, these documents [Docs. 215, 215-1] shall be removed from the

record as duplicative.

     IT IS SO ORDERED.

                         Signed: July 26, 2021




                                           14



      Case 1:00-cr-00069-MR Document 220 Filed 07/26/21 Page 14 of 14
